 

Lucas Energy, Inc. 8-K [lei-8k_092916.htm]

 

Exhibit 10.1

 

[lei-image_001.gif]

450 Gears Road

Suite 860

Houston, TX 77067

Phone: (713) 528-1881

Fax: (713) 337-1510

 

 

 

September 29, 2016

 

Mr. Richard N. Azar II VIA EMAIL AT RICHARDA@SEZARENERGY.COM Manager   RAD2
Minerals, Ltd.   P.O. Box 6172   San Antonio, Texas 78209  

 

  Re: August 25, 2015 Letter Agreement Regarding Deficiency In Assets To be
Conveyed Pursuant to December 30, 2015 Asset Purchase Agreement (the “Purchase
Agreement”)

 

Dear Richard,

 

Pursuant to our signatures below, Lucas Energy, Inc. (“Lucas”) and RAD2
Minerals, Ltd. (“RAD2”), agree and confirm that the Make-Whole Deadline, as
defined and described in that certain Letter Agreement between Lucas and RAD2
dated August 26, 2016 (the “Prior Letter Agreement”), is hereby extended until
November 15, 2016.

 

This letter agreement sets forth all of the promises, agreements, conditions,
understandings, warranties and representations among the parties with respect to
the transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings between the parties, whether written, oral or
otherwise, other than the Purchase Agreement and the Prior Letter Agreement,
which shall remain in full force and effect, except as amended hereby, and which
are hereby re-confirmed and acknowledged.

 

This letter and the terms and conditions hereof shall be governed by and
construed in accordance with the laws of the State of Texas and applicable laws
of the United States of America.

 

This letter and any signed agreement or instrument entered into in connection
with this letter, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .peg or
similar attachment to electronic mail shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person.

 

Regards,

[lei-image_002.jpg]

Anthony C. Schnur

Chief Executive Officer

 

 

 

 

[lei-image_001.gif]

450 Gears Road

Suite 860

Houston, TX 77067

Phone: (713) 528-1881

Fax: (713) 337-1510

 

Agreed, confirmed and acknowledged:

 

RAD2 Minerals, Ltd.

 



By:    RAD2 Management, LLC, General Partner         /s/ Richard N. Azar, II    
Richard N. Azar, II      Manager           Date: 09/29/2016



 



 

 



 

 